DISMISS and Opinion Filed January 3, 2019




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-00858-CV

                      MARITES PADAGAS WILKINSON, Appellant
                                      V.
                        TAD EDWARD WILKINSON, Appellee

                         On Appeal from the County Court at Law
                                 Rockwall County, Texas
                             Trial Court Cause No. 1-18-0143

                            MEMORANDUM OPINION
              Before Chief Justice Burns, III, Justice Brown, and Justice Molberg
                             Opinion by Chief Justice Burns, III
       Before the Court is the December 21, 2018 letter from counsel for appellant informing the

Court that appellant wishes to withdraw her appeal. We construe counsel’s letter as a motion to

dismiss the appeal. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                /Robert D. Burns, III/
                                                ROBERT D. BURNS III
                                                CHIEF JUSTICE

180858F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 MARITES PADAGAS WILKINSON,                        On Appeal from the County Court at Law,
 Appellant                                         Rockwall County, Texas
                                                   Trial Court Cause No. 1-18-0143.
 No. 05-18-00858-CV        V.                      Opinion delivered by Chief Justice Burns,
                                                   III. Justices Brown and Molberg
 TAD EDWARD WILKINSON, Appellee                    participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee TAD EDWARD WILKINSON recover his costs of this
appeal from appellant MARITES PADAGAS WILKINSON.


Judgment entered January 3, 2019




                                             –2–